         Case 3:20-cv-04478-JD Document 87 Filed 10/08/20 Page 1 of 4



 1   XAVIER BECERRA                                               DANA NESSEL
     Attorney General of California                               Attorney General of Michigan
 2   MICHAEL NEWMAN                                               FADWA A. HAMMOUD
     Senior Assistant Attorney General                            Solicitor General
 3   SARAH E. BELTON                                              TONI L. HARRIS*
     Supervising Deputy Attorney General                          NEIL GIOVANATTI*
 4   REBEKAH A. FRETZ                                             Assistant Attorneys General
     JAMES F. ZAHRADKA II                                          P.O. Box 30758
 5   GARRETT M. LINDSEY (SBN 293456)                               Lansing, MI 48909
     Deputy Attorneys General                                      Telephone: (517) 335-7603
 6    300 South Spring Street, Suite 1702                          E-mail: GiovanattiN@michigan.gov
      Los Angeles, CA 90013                                       Attorneys for Plaintiff State of Michigan
 7    Telephone: (213) 269-6402                                   *Appearing Pro Hac Vice
      E-mail: Garrett.Lindsey@doj.ca.gov
 8   Attorneys for Plaintiff State of California

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   STATE OF MICHIGAN, STATE OF                          Case No. 3:20-cv-04478-JD
     CALIFORNIA, et al.,
14                                                      SUBSEQUENT JOINT CASE
                                            Plaintiffs, MANAGEMENT STATEMENT
15
           v.                                             Date:         October 15, 2020
16                                                        Time:         10:00 AM
                                                          Judge:        Hon. James Donato
17   ELISABETH D. DEVOS, in her official                  Trial Date: None set
     capacity as the United States Secretary of           Action Filed: July 7, 2020
18   Education, and UNITED STATES
     DEPARTMENT OF EDUCATION,
19
                                          Defendants.
20

21

22

23

24

25

26

27
28

                            Subsequent Joint Case Management Statement (20-cv-4478-JD)
         Case 3:20-cv-04478-JD Document 87 Filed 10/08/20 Page 2 of 4



 1         Plaintiffs State of Michigan, State of California, District of Columbia, State of Hawaii,

 2   State of Maine, State of Maryland, State of New Mexico, Commonwealth of Pennsylvania, State

 3   of Wisconsin, the Board of Education for the City School District of the City of New York, Board

 4   of Education for the City of Chicago, Cleveland Municipal School District Board of Education,

 5   and San Francisco Unified School District (Plaintiffs), and Defendants Secretary of Education

 6   Elisabeth D. DeVos and the United States Department of Education (Defendants) respectfully

 7   submit this Subsequent Joint Case Management Statement pursuant to Local Civil Rule 16-10(d),

 8   in advance of the case management conference set for October 15, 2020 at 10:00 a.m.

 9         The parties incorporate their Joint Case Management Statement filed on September 10,

10   2020 (Doc. No. 84) herein, except as otherwise noted below where changes or progress occurred

11   since the parties’ previous statement.

12         Updated Status of the Case:

13         Joint Statement:

14         Defendants’ counsel informed Plaintiffs’ counsel on October 2, 2020 that Defendants will

15   not appeal the preliminary injunction issued in this matter, and will not appeal the order vacating

16   the interim final rule in NAACP v. DeVos, 20-cv-1996 (DDC). Both this Court and the DDC held

17   that the IFR was issued without authority and contrary to law, in violation of the Administrative

18   Procedure Act, 5 U.S.C. § 706(2)(A), (C).

19         Parties met and conferred on October 8, 2020, and parties are engaging in a discussion to

20   reach an agreement which resolves this matter.

21         Plaintiffs’ Statement: If this cannot be resolved through mutual agreement, Plaintiffs

22   believe that the action can be resolved through a dispositive motion. Plaintiffs would seek a

23   permanent injunction in line with the Court’s previously issued preliminary injunction (Doc.

24   No. 82).

25         Defendants’ Statement: Defendants believe that Plaintiffs’ challenge has been mooted by

26   the government’s decision not to appeal the DDC Court’s vacatur of the IFR in NAACP.

27   Defendants nonetheless believe that the parties should be able to come to agreement on next steps

28   to resolve this case in advance of the October 15, 2020 conference.
                                                          1
                              Subsequent Joint Case Management Statement (20-cv-4478-JD)
        Case 3:20-cv-04478-JD Document 87 Filed 10/08/20 Page 3 of 4



 1

 2   Dated: October 8, 2020                                  Respectfully submitted,
 3   By: /s/ Garrett Lindsey
                                                             JEFFREY CLARK
 4   XAVIER BECERRA                                          Acting Assistant Attorney General
     Attorney General of California                          MARCIA BERMAN
 5   MICHAEL NEWMAN                                          Assistant Director, Federal Programs Branch
     Senior Assistant Attorney General
 6   SARAH E. BELTON
     Supervising Deputy Attorney General                     /s/ Kate Talmor
 7   GARRETT LINDSEY                                         KATE TALMOR (Maryland Bar)
     JAMES F. ZAHRADKA II                                    Trial Attorney
 8   REBEKAH A. FRETZ                                        U.S. Department of Justice, Civil Division
     Deputy Attorneys General                                1100 L St NW
 9   Attorneys for Plaintiff State of California             Washington, DC
                                                             (202) 616-8351
10    By: /s/ Neil Giovanatti                                kate.talmor@usdoj.gov
11   DANA NESSEL                                             Attorneys for Defendants
     Attorney General of Michigan
12   FADWA A. HAMMOUD
     Solicitor General
13   NEIL GIOVANATTI*
     TONI L. HARRIS*
14   Assistant Attorneys General
     Attorneys for Plaintiff State of Michigan
15   *Appearing Pro Hac Vice
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                           Subsequent Joint Case Management Statement (20-cv-4478-JD)
         Case 3:20-cv-04478-JD Document 87 Filed 10/08/20 Page 4 of 4



 1                                 ATTESTATION OF SIGNATURES

 2

 3         I, Garrett M. Lindsey, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern

 4   District of California that concurrence in the filing of this document has been obtained from each

 5   signatory hereto.

 6
     Dated: October 8, 2020                                /s/ Garrett M. Lindsey
 7
                                                           GARRETT M. LINDSEY
 8                                                         Deputy Attorney General
                                                           Attorney for State of California
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                           Subsequent Joint Case Management Statement (20-cv-4478-JD)
